DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-5 and 7-9) in the reply filed on 11/28/2022 is acknowledged.
Claims 6 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/28/2022.
Claim Interpretation
The phrase “substantially rectangular base area,” with respect to the heating chamber as it is recited in claim 1 uses a relative term (i.e., substantially). The specification, in paragraph 0008 (as published), states that “substantially means that the base area may well have rounded edges and soft contours with favor the flow conditions within the heating chamber.”  Based on this definition, “substantially rectangular base area” is constructed to mean that the base area need not be entirely rectangular, rather, the base area can be mostly rectangular with rounded edges and/or contours.
Claim Objections
Claim 1 is objected to because of the following informalities:  “and that connected to the PTC element” should be “and that are connected to the PTC element.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-5 and 7-9 are rejected under 35 U.S.C § 112(b), or for pre-AIA  applications (second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant(s) regard as the invention.  Specifically, the claims recite limitations that are vague, indefinite, and/or confusing.
	Regarding claim 1, the recitation of “a housing having a partition wall which separates a connection chamber from a heating chamber” followed by “at least one PTC heating device that protrudes from the housing as a heating rib in a direction toward the heating chamber” renders the claim indefinite.

    PNG
    media_image1.png
    606
    528
    media_image1.png
    Greyscale

	Figure 1 is reproduced above, in part.  The specification discloses the electric heating device including a multi-part housing comprising lower part 102 and upper part 104.  Still further, the specification discloses element 120 being the connection chamber and element 106 being the heating chamber, separated by partition wall 117.  PTC heating devices are received in receptacles 116. See paragraphs 0027, 0028, and 0030.  Based on the above, it is unclear in what way the PTC heating device protrudes from the housing in a direction toward the heating chamber as the heating chamber is part of the housing.  That is, it is unclear in what way the heating device protrudes from the housing toward the heating chamber while being disposed inside the housing.
The Abstract states that the heating device comprises “a housing having a partition wall, which separates a connection chamber from a heating chamber…and from which at least one PTC heating element protrudes as a heating rib in the direction toward the heating chamber.”  Paragraph 0001 states that “a housing with a partition wall, which separates a connection chamber from a heating chamber for dissipating heat and from which at least one PTC heating element protrudes as a heating rib in the direction toward the heating .” Paragraph 0009 discloses that the “PTC heating device typically protrudes from the partition wall with this longitudinal direction of extension.” As best understood, the PTC heating element protrudes from the partition wall toward the heating chamber.  
Based on the above, the examiner recommends amending the claim language to recite, for instance, “at least one PTC heating device that protrudes from the partition wall of the housing as a heating rib toward the heating chamber.”
	Regarding claim 3, the recitation of “the base surface” renders the claim indefinite as it is unclear if “the base surface” refers to the “base area” of the heating chamber recited in claim 1 or to another feature of the base.
	Regarding claim 9, the recitation of “the feed guide” renders the claim indefinite for lacking proper antecedent basis.  Claim 9 depends from claim 8 which makes no mention of a “feed guide.” However, claim 7 recites “at least one conically tapering feed guide.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gschwind (U.S. Publication 2018/0015805) in view of Wu et al. (U.S. Publication 2015/0168014).
	Regarding claim 1, Gschwind teaches an electric heating device (Title; Figures 1-9) (para. 0001; “an electrical heating device with a fluid-tight casing comprising inlet and outlet openings for the fluid to be heated and at least one heat-generating element being received in a flat tube and arranged in the casing, and with heat-emitting elements abutting against opposite sides of the flat tube.”) comprising:
a housing having (Figure 1, 5-9; housing taken as comprising casing block 2, plates 56/58, caps 22/24, plate 66 and cap 68) a partition wall (plate 58 between cap 24 of block 2) (plate 58 includes bores 62 which receive guide sleeves 28.8 of the heating element-para. 0045) which separates a connection chamber (region between 68 and 58 which houses PCB 64.  PCB 64 is in electrical contact with strips 28.5 of the heating element-para. 0046) from a heating chamber (circulation chamber 36 for the liquid medium to be heated, in the present case water-para. 0039) for dissipating heat (heat generated from PTC heating devices 14/16, Fig. 3, is necessarily dissipated by the flowing water.); and 
at least one PTC heating device (Figures 2-3; heating devices 14/16) (as shown in Figure 1 and detailed in para. 0033; plural heating devices 16 make up layering 12 that is received in casing 2 of the housing) that protrudes from the housing (from the partition wall 58 of the housing) as a heating rib (para. 0009 and 0033) [The term “rib” in this context is taken to mean “a part or element similar in function or appearance to a rib, esp as a structural or supporting member or a raised strip or ridge.” See www.thefreedictionary.com/rib, viewed on 12/15/2022. The PTC heaters 16 protruding from the plate 58 toward the heating chamber means that each heater  protrudes from and to a common point (i.e., plate 58 and heating chamber, respectively] in a direction toward the heating chamber, 
wherein the PTC heating device comprises at least one PTC element (PTC elements 28.4-para. 0034) and conductor tracks that are electrically connected in the connection chamber for energizing the PTC element with different polarities and that connected to the PTC element in an electrically conductive manner (para. 0034; “conductor elements in the form of contact plates 28.2, 28.3 which receive PTC elements 28.4 therebetween and abut directly thereagainst in an electrically conductive manner”) (para. 0005; “the heat-generating element preferably, but not necessarily, comprises at least one PTC element and conductor elements energizing the latter to different polarities.”), 
wherein the heating chamber (heating chamber 36 is closes, at least in part by plate 22, which includes inlets and outlets 25, 27) (plate 22 defines a base area of the heating chamber when viewed from a top view onto the partition plate 58; i.e., starting at 68 and looking onto the top of plate 58 such that plate 22 would be the base), in a top view onto the partition wall, has a base area, 
wherein the PTC heating device (14, 16 making layering 12) is arranged in an oblique orientation relative to the base area (Figs. 6 and 9; para. 0032; “he layering 12 is positioned inclined in the casing block 2 so that a flow cross-section 29 between the layering 12 and the casing block 2 decreases as the distance from the inlet or the outlet passage 6, 8 increases.”) (See also para. 0010 and 0016).  
Gschwind teaches substantially the claimed invention except for, explicitly, wherein the base area is substantially rectangular.
Wu teaches that it is known in the art or electric heating devices using PTC heating elements (para. 0002) for heating a medium circulating therein (para. 0050) (Figures 1-2 and 8-10; PTC heating device 2 received within a receptacle in the housing 1 having separated upper and lower chambers 11, 12.) for the chamber, in a top view,

    PNG
    media_image2.png
    362
    465
    media_image2.png
    Greyscale

to have a substantially rectangular base area (para. 0059, casing 1 comprising first shell 15 and second shell 16 mounted on the first shell ) (para. 0060; “the first shell 15 is a hollow rectangular parallelepiped and made of an insulating material. A top of the first shell 15 is open. The first shell 15 comprises a bottom plate 150 and four side plates so as to form a receiving chamber 155. The four side plates, such as a first side plate 151, a second side plate 152, a third side plate 153 and a fourth side plate 154, are extended upwardly from four edges of the bottom plate 150 along a substantially vertical direction.”) [The rectangular shape taught by Wu is shown as being “substantially rectangular” in that it  has rounded edges and/or soft contours.].
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Gschwind with Wu, by replacing the shape of the base area of the heating chamber of Gschwind, being, necessarily, of some shape, with the rectangular shape taught by Wu, for in doing so would amount to a mere change is shape which one of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape was significant.  See MPEP 2144.04-IV-B.  Furthermore, Wu teaches that it is desirable to “increase flowing time and flowing distance of the medium” and that a distance between positions of the inlet and outlet is made as far as possible, such as, being formed at opposite ends of a longer side surface of the housing (para. 0062).  Having a rectangular shape means that the inlet and outlet can be spaced further away, as opposed to a square shape, such that the flowing time and distance of the medium being heated can be increased.
	Regarding claim 2, the primary combination, as applied to claim 1, teaches each claimed limitation and further teaches [Gschwind] wherein at least two PTC heating devices (14, 16) are aligned in a top view parallel to one another (Figure 1, 4, 6, 7).  
Regarding claim 4, the primary combination, as applied to claim 1, teaches each claimed limitation and further teaches [Gschwind] wherein the housing, in a top view 

    PNG
    media_image3.png
    484
    566
    media_image3.png
    Greyscale

opposite face surfaces (curved or rounded side faces of 28) of the PTC heating device (14, 16; Figs. 2-3) that connects mutually oppositely disposed main side surfaces (top and bottom surfaces of 28) of the PTC heating device to one another, is formed concave in order to define an outer boundary of a flow channel flowing around the PTC heating device on the face surface (The PTC heating devices 14, 16 are disposed in the housing in order to heat liquid flowing therethrough. The surfaces of 14/16, at least partially, define a boundary of the flow of the liquid. For instance, the flow cross-section between the layering 12 and the casing 2.).  

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gschwind (U.S. Publication 2018/0015805) in view of Wu et al. (U.S. Publication 2015/0168014) and in further view of Fujii et al. (U.S. Publication 2017/012268).
Regarding claim 3, the primary combination, as applied to claim 1, teaches each claimed limitation except for as detailed below.
Gschwind teaches inlet and outlet openings (25, 27) communicating with the heating chamber (via passages 6, 8) and arranged on opposite corners of the base surface (22) (Fig. 1).
	Wu teaches, as detailed above in claim 1, that it is desirable to “increase flowing time and flowing distance of the medium” and that a distance between positions of the inlet and outlet is made as far as possible, such as, being formed at opposite ends of a longer side surface of the housing (para. 0062).
	The primary combination does not explicitly disclose the inlet and outlet openings being arranged in diagonally opposite corners of the base.
	Fujii teaches a heat exchanger in which a plurality of heat transfer plates (74) are disposed within a chamber (70) (Fig. 2) in order to provide a compact exchanger with a large coefficient of overall heat transmission (para. 0005). Fujii is at least reasonable pertinent to the problem of positioning an inlet and outlet with respect to a chamber in which fluid to be heated is introduced Fujii teaches an inlet connection (76) and an outlet connection (77) being arranged in diagonally opposite corners (Fig. 2).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Gschwind, as modified by Wu, with Fujii by replacing the relative location of the inlet and outlet of Gschwind, being disposed at opposite corners of the base, with the diagonally opposite positioning taught by Fujii, for in doing so would allow for the inlet and outlet to be spaced further away from each other [Wu teaches that it is desirable to “increase flowing time and flowing distance of the medium” and that a distance between positions of the inlet and outlet is made as far as possible, such as, being formed at opposite ends of a longer side surface of the housing (para. 0062).  Gschwind, modified by Wu to have a rectangular shape base surface, and further modified by Fujii to have the inlet and outlet at diagonally opposite corners would mean that the inlet and outlet can be spaced further away, as opposed to a just opposite corners, such that the flowing time and distance of the medium being heated can be increased.].
Furthermore, replacing the inlet and outlet positions of Gschwind, being disposed on opposite corners of the base surface, with the diagonally opposite position of Fujii merely results in a rearrangement of parts (inlet and outlet) which would not have modified the operation of the device (the electric heating device of Gschwind would still operate to heat the fluid flowing through the device if the inlet and outlet were disposed at diagonally opposite ends of the base surface).  See MPEP 2144.04-VI-C.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gschwind (U.S. Publication 2018/0015805) in view of Wu et al. (U.S. Publication 2015/0168014) and in further view of Bohlender et al. (U.S. Publication 2018/0160480).
Regarding claim 5, the primary combination, as applied to claim 1, teaches each claimed limitation except as detailed below.

Gschwind teaches that the guide sleeves (28.8) of the PTC heating elements (14/16) are received in bores (62) of the plate (58) and that the plate (58) is in “sealing abutment against the face end of the flat tubes 28” (para. 0045).
Gschwind is silent on wherein a receptacle, which is C-shaped in cross section, protrudes from an edge surface of the housing and receives a face surface of the PTC heating device which connects mutually oppositely disposed main side surfaces of the PTC heating device to one another.
Bohlender teaches an electric heating device (title; Figures 1-2 and 13-14, PTC heating elements 40 disposed within casing 2/4) (“electric heating device configured as a water heater”-para. 0047) to use a receptacle (holding fixtures 44; Figures 3-4 and 13), which is C-shaped in cross section (rounded edges define, at least partially, a C-shaped cross section), protrudes from an edge surface (inner surface; Figures 1-2, plate 22, which forms fixtures 44 for receiving heating element 40, extends from the inner surface of the housing) of the housing and receives a face surface of the PTC heating device (Figure 13; sealing collar 48 of PTC heating element 40 is configured to be adapted to the dimension of the fixture 44-para. 0051) which connects mutually oppositely disposed main side surfaces of the PTC heating device to one another (Figures 10-12; 48 connects upper and lower surfaces, for instance 124, of the heating element 40).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Gschwind, as modified by Wu, with Bohlender by replacing the bores of the plate of Gschwind, with the receptacle of Bohlender, for in doing so would provide a fluid tight seal between heating chamber and the connection chamber and that frictionally hold the PTC heating element in place (see para. 0051).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gschwind (U.S. Publication 2018/0015805) in view of Wu et al. (U.S. Publication 2015/0168014) and in further view of Bohlender et al. (U.S. Publication 2018/0160480).
Regarding claim 7, the primary combination, as applied to claim 1, teaches each claimed limitation except for wherein a base of a housing lower part of the housing comprises at least one conically tapering feed guide for positioning a free end of the PTC heating device.  
Gswhind teaches a base (56) of a housing lower part, but is silent on the base comprising at least one conically tapering feed guide for positioning a free end of the PTC heating device.
Bohlender teaches an electric heating device (title; Figures 1-2 and 5-6, PTC heating elements 40 disposed within casing 2/4) (“electric heating device configured as a water heater”-para. 0047) wherein a base (base 18) of a housing lower part

    PNG
    media_image4.png
    535
    787
    media_image4.png
    Greyscale

of the housing comprises at least one conically tapering feed guide (144) for positioning a free end of the PTC heating device (para. 0073; “Provided in the base 18 for exact positioning are depressions 144 in which the face side surfaces of the heating element casing 134 are received.”).  
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Gschwind, as modified by Wu, with Bohlender by adding to base of the housing lower part of Gschwind, with the teachings of Bohlender, for in doing so would provide grooves on the base of the housing lower part that would ensure exact positioning of the heating elements.
Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gschwind (U.S. Publication 2018/0015805) in view of Wu et al. (U.S. Publication 2015/0168014) and in further view of Bohlender et al. (U.S. Publication 2018/0160480).
Regarding claims 8-9, the primary combination, as applied to claim 1, teaches each claimed limitation except for as detailed below.
Gswhind teaches a base (56) of a housing lower part, but is silent on the base comprising a longitudinal groove accommodating a free end of the PTC heating device (claim 8) and wherein the feed guide is provided in the longitudinal groove (9). 
Bohlender teaches an electric heating device (title; Figures 1-2 and 5-6, PTC heating elements 40 disposed within casing 2/4) (“electric heating device configured as a water heater”-para. 0047) wherein a base (base 18) of a housing lower part

    PNG
    media_image4.png
    535
    787
    media_image4.png
    Greyscale

comprises a longitudinal groove (144) for positioning a free end of the PTC heating device (para. 0073; “Provided in the base 18 for exact positioning are depressions 144 in which the face side surfaces of the heating element casing 134 are received.”), wherein the feed guide (tapered surface of the grooves 144) is provided in the longitudinal groove (144).  
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Gschwind, as modified by Wu, with Bohlender by adding to base of the housing lower part of Gschwind, with the teachings of Bohlender, for in doing so would provide grooves on the base of the housing lower part that would ensure exact positioning of the heating elements.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN C DODSON/Primary Examiner, Art Unit 3761